DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (i.e., a single and specific condition/disorder/disease to be treated as an ophthalmic disorder); and Species B (i.e., a single and specific peptide ligand as the structure depicted in claim 25) in the reply filed on April 21, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Please note that notwithstanding the obviousness-type double patenting rejection, the elected species B is free of the art.  Thus, the Examiner extended the search to include a peptide ligand as indicated below in the rejections.  Moreover, in light of the Examiner’s search, Species A is expanded to include impaired retinal vessel permeability.  

Status of Claims
Claims 1-17 were originally filed on August 7, 2020. 
The amendment received on December 1, 2020, canceled claims 1-17; and added new claims 18-37.  The amendment received on April 21, 2022, amended claims 29 and 34.  The amendment received on August 5, 2022, amended claims 18, 25, and 37; and added new claim 38.
Claims 18-38 are currently pending and claims 18-20 and 34-38 are under consideration as claims 21-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Election was made without traverse in the reply filed on April 21, 2022.

Priority
The present application is a divisional of U.S. Application No. 16/013,795, filed on June 20, 2018, which is a continuation of U.S. Application No. 14/781,294, filed September 29, 2015, which claims status as a 371 (National Stage) of PCT/EP2014/057440 filed April 11, 2014, and claims priority under 119(a)-(d) to British Application No. 1306623.8 filed on April 11, 2013. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for British Application No. 1306623.8 in U.S. Application No. 14/781,294, which papers have been placed of record in the file.  Please note that the British application is in English and therefore no further action is necessary.

Response to Arguments
Applicant’s arguments, see Response, filed 8/5/22, with respect to the objection to the Figures have been fully considered and are persuasive.  The objection of Figure 22 has been withdrawn. 

Applicant’s arguments, see Response, filed 8/5/22, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 25 has been withdrawn.

Applicant’s arguments, see Response, filed 8/5/22, with respect to the 112(b) rejections have been fully considered and are persuasive.  The rejections of claim 37 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention have been withdrawn. 

Applicant’s arguments, see Response, filed 8/5/22, with respect to the improper markush rejection have been fully considered and are persuasive.  The rejection of claim 37 on the basis that it contains an improper Markush grouping of alternatives have been withdrawn. 

Applicant’s arguments, see Response, filed 8/5/22, with respect to the 103(a) rejections have been fully considered and are persuasive.  The rejection of claims 18 and 34-36 as being unpatentable over Baeriswyl et al., ChemMedChem 7:1173-1176 (first available April 11, 2012) (cited in the IDS received on 10/29/20) in view of Betts et al., “Amino Acid Properties and Consequences of Substitutions,” Bioinformatics for Geneticists, Barnes et al., eds., John Wiley & Sons, Ltd., pgs. 289-316 (2003) (cited in the IDS received on 10/29/20), Gentilucci et al., Curr. Pharma. Des. 16:3185-3203 (2010), and Phipps et al., Hypertension 53:175-181 (2009) has been withdrawn. 

Applicant’s arguments, see Response, filed 8/5/22, with respect to the 103(a) rejections have been fully considered and are persuasive.  The rejection of claims 18-20 as being unpatentable over Baeriswyl et al., ChemMedChem 7:1173-1176 (first available April 11, 2012) (cited in the IDS received on 10/29/20) in view of Betts et al., “Amino Acid Properties and Consequences of Substitutions,” Bioinformatics for Geneticists, Barnes et al., eds., John Wiley & Sons, Ltd., pgs. 289-316 (2003) (cited in the IDS received on 10/29/20), Gentilucci et al., Curr. Pharma. Design 16:3185-3203 (2010), and Phipps et al., Hypertension 53:175-181 (2009), and further in view of Gentilucci et al., Curr. Pharma. Design 16:3185-3203 (2010), and “Tryptophan” available online at http://www.russelllab.org/aas/Trp.html, 2 pages (first available 2010) (hereinafter “the Tryptophan reference”) (cited in the Action mailed on 8/12/19) has been withdrawn.

Applicant’s arguments, see Response, filed 8/5/22, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 18-20 and 34-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,994,617 (Tite et al. (I) US Application No. 14/350,263) in view of Baeriswyl et al., ChemMedChem 7:1173-1176 (first available April 11, 2012) (cited in the IDS received on 10/29/20) has been withdrawn.

Applicant’s arguments, see Response, filed 8/5/22, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 18-20 and 34-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10,800,813 B2 (Tite et al. (II) US Application No. 14/350,263) in view of Gentilucci et al., Curr. Pharma. Design 16:3185-3203 (2010) has been withdrawn.

New Rejections Necessitated by Amendment
Improper Markush Grouping
Claims 18-20 and 34-36 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of ophthalmic disorders is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  The group of disorders/diseases and/or conditions listed as ophthalmic disorders are not members of an art-recognized class, and thus, do not share a single structural similarity; in particular, disseminated intravascular coagulopathy and other hemoglobinopathies.  These disorders and/or conditions are not recognized as ophthalmic disorders.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
	Please note that claims 19-20 and 34-35 are rejected because they are dependent upon a rejected claim. 

Maintained/Modified Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 and 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the suppression or treatment of impaired retinal vessel permeability or an ophthalmic disorder in a patient in need thereof by administering a therapeutically effective amount of the peptide ligand specific for human plasma kallikrein where the ophthalmic disorder is one of the recited disorders except for palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies, does not reasonably provide enablement for the suppression or treatment of an ophthalmic disorder in a patient in need thereof by administering a therapeutically effective amount of the peptide ligand specific for human plasma kallikrein where the ophthalmic disorder is palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Therefore, the claimed invention is not enabled for treatment or suppression of palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies in a patient. 
As stated in MPEP §2164.01(a), “there are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is ‘undue’.”  These factors include, but are not limited to:
1.         The breadth of the claims;
2.         The nature of the invention;
3.         The state of the prior art;
4.         The level of skill in the art;
5.         The level of predictability in the art;
6.         The amount of direction provided by the inventor;
7.         The presence or absence of working examples;
8.         The quantity of experimentation necessary needed to make or use the invention based on the disclosure.
See In re Wands USPQ 2d 1400 (CAFC 1988).
The eight In re Wands factors are applied to Claims 18-20 and 34-36 as follows:

The Breadth of the Claims and The Nature of the Invention
Although addressing that the patient is suffering from an ophthalmic disorder and/or impaired retinal vessel permeability in claim 18 by administering a therapeutically effective amount of a peptide ligand specific for human plasma kallikrein wherein the peptide comprises a polypeptide comprising three reactive groups, separated by two loop sequences, and a molecular scaffold which forms covalent bonds with the reactive groups of the polypeptide such that two polypeptide loops are formed on the molecular scaffold, wherein the loops of the peptide ligand comprise five amino acids and wherein the polypeptide comprise the motif GrX1X2X3X4X5GrX6X7X8X9X10Gr wherein X1 and X9 are any amino acid, X2 is Trp or Phe, X3 is proline or azetidine carboxylic acid, X4 is alanine or tyrosine, X5 is Arg, N-methyl Arg, HomoArg, or guanidylphenylalanine, X6 is Tyr, Leu or Ala, X7 is His, X8 is Gln or Thr, X10 is Leu, and Gr represents Cys, and the peptide bond between x6 and x7 is replaced by a ΨCH2NH (hereinafter referred to as the “peptide ligand”), Applicants do not provide any evidence in the specification that the peptide ligand can suppress or treat palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies as the ophthalmic disorder in a patient by administering the peptide ligand.  Accordingly, claims 18-20 and 34-36 are unduly broad with respect to suppressing or treating palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies as the ophthalmic disorder in a patient by administering the peptide ligand.

The State of the Prior Art
 It is noted that there is currently no prior art that teaches administering the peptide ligand or any PK inhibitor/antagonist in order to suppress or treat palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies as the ophthalmic disorder in a patient.  
As stated in the Action mailed on 5/6/22, the instantly claimed invention is enabled for suppressing or treating impaired retinal vessel permeability (See Action pg., 18, last paragraph).  As such, any ophthalmic disorder associated with impaired retinal vessel permeability would also be enabled.  However, there is no known correlation between palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies and impaired retinal vessel permeability.  
Regarding palpebral oedema, it is noted that palpebral oedema is defined as edema in the region of the eyelids (See NCBI MedGen UID 57877, available online at www.ncbi.nlm.nih.gov/medgen/57877, 4 pages (accessed on 11/14/22) at pg. 1)).  Similarly, Area Oftalmologica Avanzada defines palpebral oedema as eyelid edema that is a condition caused by accumulation of fluid in the tissues of the inner part of the eyelid (See Area Oftalmologica Avanzada, “Eyelid edema”, available online at https://areaoftalmologica.com/en/oculoplastia/edema-palpebral/#:~:text=of%20palpebral%20edema-,What%20is%20palpebral%20edema%3F,from%20closing%20the%20eye%20correctly, 7 pages (accessed on 11/14/22) at pg. 2, 1st paragraph).  Therefore, there is no correlation between palpebral oedema and impaired retinal vessel permeability.
Regarding disseminated intravascular coagulopathy (DIC), it is noted that DIC is a serious disorder in which the proteins that control blood clotting become overactive (See NIH, Medline Plus, “Disseminated intravascular coagulation”, available online at https://medlineplus.gov/ency/article/000573.htm, 4 pages (2021) at pg. 1, 1st paragraph).  When you are injured, proteins in the blood that form blood clots travel to the injury site to help stop bleeding; however, if these proteins become abnormally active throughout the body, you could develop DIC (See Medline Plus reference, pg. 1, 2nd paragraph).  The underlying cause is usually due to inflammation, infection, or cancer (See Medline Plus reference, pg. 1, 2nd paragraph).  As such, DIC is a disorder associated with blood clotting throughout the body.  Therefore, DIC is not an ophthalmic disorder and is not associated with impaired retinal vessel permeability.  
Regarding hemoglobinopathies, it is noted that hemoglobulinopathy is a group of disorders in which there is abnormal production or structure of the hemoglobin molecule (See NIH, Medline Plus, “Hemoglobulinopathy”, available online at https://medlineplus.gov/ency/article/001291.htm, 2 pages (2022) at pg. 1, 1st paragraph) (See also: Braunstein, “Overview of Hemoglobinopathies,” Merck Manual, available online at www.merckmanuals.com/professional/hematology-and-oncology/anemias-caused-by-hemolysis/overview-of-hemoglobinopathies#, 2 pages (2022): teaching hemoglobinopathies are genetic disorders affecting the structure or production of the hemoglobulin molecule).  As such, there is no correlation between other hemoglobulinpathies and impaired retinal vessel permeability.
Therefore, the level of predictability in the art is dependent on many factors including whether the instantly claimed peptide ligand would suppress or treat palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies given that there is no correlation between these disorders and impaired retinal vessel permeability.  
Although, finding suppression or treatment for palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies is important, the state of the art requires vast amounts of data, including in vitro and in vivo analysis of the efficacy of the instantly claimed peptide ligand in palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies.

The Level of Skill in the Art
Practitioners in this art (medical clinicians, pharmacists, doctors and/or pharmaceutical chemists) would presumably be highly skilled in the art for suppression or treatment of ophthalmic disorders and/or impaired retinal vessel permeability in a patient.

The Level of Predictability in the Art
The instant claimed invention is highly unpredictable.  If one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains (i.e., administering the peptide ligand to a patient in order to suppress or treat palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies as an ophthalmic disorder), then there is a lack of predictability in the art.  Moreover, it is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The court has indicated that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  (See In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970)).  This is because it is not obvious from the disclosure of one species, what other species will work.  
In the instant case, Applicants do not demonstrate that the peptide ligand in vitro or administered in vivo suffering from palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies is an effective therapy.  Rather, Applicants only demonstrate that the peptide ligand exhibits enhanced plasma protease stability and maintaining good potency for PK (See instant specification, Examples 5-10) and fails to demonstrate that the peptide ligand suppresses or treats palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies, whether in vitro or in vivo.  Applicants appear to rely on the assumption that by providing evidence that the peptide ligand exhibits enhanced plasma protease stability and maintaining good potency for PK would correlate to the suppression or treatment of palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies in a patient.  However, such an assumption cannot be made because there is no indication that the peptide ligand would exhibit such results.  Additionally, since the Specification fails to demonstrate any data or evidence that the peptide ligand suppresses or treats palpebral oedema, disseminated intravascular coagulopathy, and/or other hemoglobinopathies in a patient, there would be no way of determining without undue experimentation whether the peptide ligand exhibits such a desired result.  Without more experimentation demonstrating the efficacy of the peptide ligand in suppressing or treating palpebral oedema, disseminated intravascular coagulopathy, and/or other hemoglobinopathies in a patient, the level of unpredictability remains high.  Therefore, it is unpredictable that the peptide ligand will suppress or treat palpebral oedema, disseminated intravascular coagulopathy, and/or other hemoglobinopathies that an ordinary skilled artisan can extrapolate the efficacy demonstrated for impaired retinal vessel permeability to extend to the broader genus claimed.  

The Amount of Direction Provided by the Inventor and 
The Presence or Absence of Working Examples
The specification does not enable any person skilled in the art to which it pertains (i.e. administering the peptide ligand to a patient in order to suppress or treat palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies as an ophthalmic disorder) to make and/or use the invention commensurate in scope with the claims.  There is a lack of adequate guidance from the specification or prior art with regard to the actual suppression or treatment of palpebral oedema, disseminated intravascular coagulopathy, and/or other hemoglobinopathies by administering to a patient the peptide ligand.  Applicants fail to provide the guidance and information required to ascertain where the peptide ligand will be effective in suppressing or treating palpebral oedema, disseminated intravascular coagulopathy, and/or other hemoglobinopathies without resorting to undue experimentation.  
Absent a reasonable a priori expectation of success for using the peptide ligand to suppress or treat palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies, one skilled in the art would have to perform extensive tests and/or studies in vitro and in vivo.  Since each prospective embodiment, and indeed future embodiments as the art progresses, would have to be empirically tested, and those which initially failed tested further, an undue amount of experimentation would be required to practice the invention as it is claimed in its current scope, because the specification provides inadequate guidance to do otherwise.
The amount of direction or guidance presented in the specification is very limited with respect to the actual suppression or treatment of palpebral oedema, disseminated intravascular coagulopathy, and/or other hemoglobinopathies by administering to a patient the peptide ligand.  The Specification only teaches examples demonstrating that the peptide ligand functions as a PK inhibitor with enhanced stability.  However, Applicants provide no data, examples, figures, etc. demonstrating that the peptide ligand is capable of suppressing or treating palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies.  In the absence of such information, a person of ordinary skill in the art would reasonably require an undue quantity of experimentation.

The Quantity of Experimentation Necessary 
In light of the unpredictability surrounding the claimed subject matter, the undue breadth of the claimed invention’s intended use, and the lack of adequate guidance, one wishing to practice the presently claimed invention would be unable to do so without engaging in undue experimentation. One wishing to practice the presently claimed invention would have to produce additional data and experimentation to determine whether the peptide ligand is capable of suppressing or treating palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies.  
Furthermore, a person of skill in the art would require an undue quantity of experimentation to determine if the peptide ligand suppresses or treats palpebral oedema, disseminated intravascular coagulopathy, and/or other hemoglobinopathies, given the complexity and diversity of these disorders, as well as the lack of established benchmarks in the art known at the time of this application where palpebral oedema, disseminated intravascular coagulopathy, and/or other hemoglobinopathies is suppressed or treated by administering the peptide ligand, alone or in combination with the additional agents.  Therefore, a person of skill in the art would be required an undue quantity of experimentation because a person of skill in the art would be required to conduct numerous animal models and then clinical trials to ensure safety and efficacy of the peptide ligand for the suppression or treatment of palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies.

Conclusion of 35 U.S.C. 112(a) (Enablement) Analysis 

MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to Claims 18-20 and 34-36, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in Claims 18-20 and 34-36 would not be enabled by the written disclosure excluding that of suppressing or treating impaired retinal vessel permeability or one of the ophthalmic disorders recited in claim 18 except palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies by administering the peptide ligand.  Therefore, Claims 18-20 and 34-36, are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to administer the peptide ligand in order to suppress or treat palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies by administering the peptide ligand.

Applicants’ Arguments
	Applicants contend that the amended claimed invention satisfies the enablement requirement because the selected list of ophthalmic disorders are well established to related to impaired retinal vessel permeability (See Applicant’s Response received on 8/5/22, pg. 10).

Response to Arguments
Applicant's arguments filed 8/5/22 of claims 18-20 and 34-36 have been fully considered but they are not persuasive for the following reasons. 
	In response to Applicant’s argument that the selected list of ophthalmic disorders are well established to related to impaired retinal vessel permeability, it is found unpersuasive.  As discussed in the rejection above, palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies are not associated with impaired retinal vessel permeability.  Applicants have not provided as evidence to demonstrate that palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies are associated with impaired retinal vessel permeability.  Thus, Applicant’s argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See M.P.E.P. § 2129 and § 2144.03 for a discussion of admissions as prior art. Counsel's arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  Therefore, without any evidence to the contrary, palpebral oedema, disseminated intravascular coagulopathy, or other hemoglobinopathies are not associated with impaired retinal vessel permeability.  Thus, instant claims 18-20 and 34-36 do not satisfy the enablement requirement. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-20 and 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,118,947 B2 (Teufel et al.) (cited in in the IDS received on 10/29/20). Although the claims at issue are not identical, they are not patentably distinct from each other because Teufel et al. claims:
1.  A peptide ligand specific for human Kallikrein comprising a polypeptide comprising at least three reactive groups, separated by two loop sequences, and a molecular scaffold which forms covalent bonds with the reactive groups of the polypeptide such that two polypeptide loops are formed on the molecular scaffold, wherein the loops of the peptide ligand comprises five amino acids and wherein a first loop comprises the motif GrxWx1Ax2Gr (SEQ ID NO: 3) or GrxFx1Yx2Gr(SEQ ID NO: 6) and a second loop comprises the motif GrA(ΨCH2NH)HQ/TxLGr (SEQ ID NO: 212),wherein Gr at the C-terminal of the motif in the first loop is the Gr at the N-terminal of the motif in the second loop, and wherein x is any amino acid, x1 is proline or azetidine carboxylic acid, x2 is arginine, N-methyl arginine, homoarginine, or quanidylphenylalanine, and Gr represents cysteine.

(Teufel claim 1).  As such, the ‘947 peptide ligand is encompassed by the instantly claimed peptide ligand where Gr is cysteine, x is x1 and x9 that is any amino acid, x2 is Trp, x3 is Pro or azetidine carboxylic acid, x4 is alanine, x5 is Arg, N-methyl Arg, HomoArg, or guanidylphenylalanine, x6 is Ala, x7 is His, x8 is Gln or Thr, and x10 is Leu, and wherein one peptide bond is replaced by ΨCH2CH as recited in instant claims 18-20.  Teufel’s claims 2-3 are identical to instant claims 19-20 and Teufel’s claims 4-5 are directed to a specific peptide sequence that is encompassed by the instantly claimed invention.  Moreover, Teufel’s claim 5 depicts that the peptide ligand utilizes TMB as the molecular scaffold thereby encompassing the claim limitations as recited in instant claims 34-36.  
Additionally, for claims 18 and 37-38, with respect to the method of using the peptide ligand, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, Teufel et al. teaches that the peptide ligand can be administered in a therapeutically effective dose to a patient in need of prevention, suppression or treatment of an ophthalmic disorder including those recited in instant claim 37 (See ‘947 specification, col. 23, lines 59-67 to col. 24, lines 1-6; col. 24, lines 21-67 to col. 25, lines 1-2) thereby encompassing the method of use as recited in instant claims 18 and 37; and teaches that the peptide ligands function as inhibitors of human plasma kallikrein (See ‘947 specification, col. 2, lines 59-63) thereby encompassing the method of use as recited in instant claim 38.
Accordingly, the ‘947 claimed invention is not patentably distinct from the instantly claimed invention. 

Claims 18-20 and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-48 of copending Application No. 16/899,192 (Tite et al. (III) US Publication No. 2021/0122786 A1). (NOTE: this rejection is included to advance prosecution but it encompasses non-elected disease states of inflammatory state, allergy hypersensitivity, cancer, bacterial or viral infection, and autoimmune disorder, which are not being examined currently. If these disease states are canceled from the instantly claimed invention, then the rejection will be moot.). Although the claims at issue are not identical, they are not patentably distinct from each other because Tite et al. (III) claims:

    PNG
    media_image1.png
    285
    657
    media_image1.png
    Greyscale

(See Tite claim 28).  It is noted that the ‘192 motif of the first loop is encompassed by the instantly claimed first loop (i.e., X1-X5), and the ‘192 motif of the second loop is encompassed by the instantly claimed second loop overlap, (i.e., X6-X19) where one or more peptide bonds is replaced by ΨCH2NH.  As such, the amino acid sequence of the ‘192 polypeptide is encompassed by the instantly claimed polypeptide of claims 18-20.  The narrower embodiments claimed in ‘192 (i.e., claims 29-48) are all encompassed by the instantly claimed peptide ligand including where the molecular scaffold is 1,3,5-TBMB (See Tite claims 38-40) thereby satisfying the claim limitations as recited in instant claims 34-36.  
Additionally, for claims 18 and 37-38, with respect to the method of using the peptide ligand, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, Tite et al. teaches that the peptide ligand can be administered in a therapeutically effective dose to a patient in need of prevention, suppression or treatment of an inflammatory state, allergy hypersensitivity, cancer, bacterial or viral infection, and autoimmune disorder (See ‘192 specification, pg. 29, lines 3-7; pg. 31, lines 3-10) thereby encompassing the method of use as recited in instant claims 18 and 37; and teaching that the peptide ligands inhibit kallikrein (See ‘192 specification, Example 4) thereby encompassing the method of use as recited in instant claim 38.  Accordingly, the ‘192 claimed invention is not patentably distinct from the instantly claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants’ Arguments
	Applicants contend that the ‘947 and ‘192 obviousness-type double patenting rejections are moot under the Safe Harbor Provision (See Applicant’s Response received on 8/5/22, pg. 11 and 13).

Response to Arguments
Applicant's arguments filed 8/5/22 for claims 18-20 and 34-38 have been fully considered but they are not persuasive for the following reasons. 
	In response to Applicant’s argument that the rejections are moot under the Safe Harbor Provision, it is found unpersuasive.  Pursuant under MPEP 804.01, [t]he U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).  It is noted that the instant application is a divisional application to U.S. Application No. 16/013,795, which is a continuation of U.S. Application No. 14/781,294.  As such, the 121 Safe Harbor provision is not applicable to the instant application. 
	Additionally, MPEP 804.01 lists situations where the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121 does not apply including: (A) [t]he applicant voluntarily files two or more applications without a restriction requirement by the examiner. In order to obtain the benefit of 35 U.S.C. 121, claims must be formally entered, restricted in, and removed from an earlier application before they are filed in a divisional application; and, (B) [t]he claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement made by the examiner, since the claims have been changed in material respects from the claims at the time the requirement was made.  It is noted that the restriction requirement mailed on 12/15/16 in the ‘294 grandparent application (i.e., issued as the ‘947 patent) did not encompass restriction between product and method of use claims.  As such, the 121 Safe Harbor provision is not applicable with respect to the ‘947 patent.  Similarly, the 121 Safe Harbor provision is not applicable with respect to the ‘192 co-pending application given that the ‘192 co-pending application is not directly related to the instant application and was voluntarily filed without a restriction requirement.  Therefore, the obviousness-type double patenting rejections over the ‘947 patent and ‘192 co-pending application are maintained as Applicants’ arguments are found unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654